252 F.2d 856
102 U.S.App.D.C. 292
Edward C. WHITE, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee. WSM, Inc., Intervenor.
No. 14164.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 6, 1958.Decided Feb. 27, 1958.

Mr. Edward C. White filed a brief pro se, and his case was treated as submitted thereon.
Mr. Mark E. Fields, Counsel, Federal Communications Commission, with whom Messrs. Warren E. Baker, General Counsel, Federal Communications Commission, and Richard A. Solomon, Assistant General Counsel, Federal Communications Commission, were on the brief, submitted on the brief for appellee.
Mr. R. Russell Eagan, Washington, D.C., with whom Mr. Reed T. Rollo, Washington, D.C., was on the brief, submitted on the brief for intervenor.
Before REED, Associate Justice of the Supreme Court, retired,* and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
On April 18, 1957, intervenor WSM, Inc., applied to the Federal Communications Commission for permission to change the location of its television transmitter tower.  On May 21, 1957, this application was granted.  On June 18, appellant White filed a pleading entitled 'Petition to Rehear,' alleging that persons--like himself-- living near intervenor's new tower site would be endangered by the new tower, inasmuch as intervenor's previous tower had collapsed with some loss of life.  The Commission denied relief and appellant brought the case here.


2
Assuming for the purpose of this decision that appellant is a person 'aggrieved or whose interests are adversely affected,'1 under both Section 405 and Section 402(b)(6) of the Communications Act,2 we are satisfied, after reviewing the record, that the Commission did not err or abuse its discretion when it declined to revoke its grant of permission to intervenor.  The Commission's order denying relief to appellant will therefore be


3
Affirmed.



*
 Sitting by designation pursuant to Section 294(a), Title 28, U.S.Code


1
 But compare Granik v. Federal Communications Commission, 1956, 98 U.S.App.D.C. 247, 234 F.2d 682, with Granik v. Federal Communications Commission, 1958, 102 U.S.App.D.C.  ,  252 F.2d 822


2
 48 Stat. 1095, 1093 (1934), as amended, 47 U.S.C.A. 405, 402(b)(6)